OPINION AND JUDGMENT
DALTON, Chief Judge.
This case comes before the court in the nature of a prisoner complaint, filed in forma pauperis in the United States District Court for the Eastern District of Virginia and by order dated May 9, 1973, transferred to this court. Although no jurisdiction is alleged, this court finds the complaint to come under 42 U.S.C.A. § 1983, as plaintiff argues denial of his constitutional rights under color of state law. This court has jurisdiction over such a complaint under 28 U.S.C.A. § 1343.
Plaintiff is now being detained pursuant to judgments of the Circuit Courts of Rockingham and Augusta Counties, wherein plaintiff was convicted for forgery and statutory burglary and sentenced to a total of five years in the penitentiary.
Plaintiff complains that he was denied records in connection with his convictions in the Circuit Court of Rocking-ham County, stating that they are pertinent to an appeal of the convictions.
Defendant has submitted as evidence orders of the Rockingham County Circuit Court which show that plaintiff pled guilty to all indictments resulting in his convictions in the circuit court. The court notes that plaintiff is only entitled to the records of his original trial if he can show a necessity for them. One cannot appeal his original conviction if he pled guilty, other than on jurisdictional grounds. Therefore, there is no necessity for such records, absent a showing of grounds for appeal. Martin v. Peyton, 212 Va. 247, 183 S.E.2d 731 (1971); Jones v. Superintendent, 460 F.2d 150 (4th Cir. 1972). The court does not find that there has been any denial of plaintiff’s constitutional rights.
Accordingly, the court finds plaintiff’s complaint without merit and orders the complaint dismissed.